Citation Nr: 0735016	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-11 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for left knee internal derangement with patella tendonitis, 
chondromalacia, and Baker's cyst.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 and March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board notes that the veteran requested a Board hearing in 
his March 2005 VA Form 9.  However, in correspondence dated 
May 2005, the veteran requested that the hearing be 
cancelled.  


FINDING OF FACT

The veteran's left knee internal derangement with patella 
tendonitis, chondromalacia, and Baker's cyst is manifested by 
motion from 0 degrees extension to 120 degrees flexion, with 
pain from 5 to 90 degrees; subjective complaints of weakness, 
stiffness, swelling, lack of endurance, episodes of 
"locking" pain, and pain with stair climbing; X-ray 
evidence of very mild degenerative changes; and no objective 
evidence of instability


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for left knee internal derangement with patella tendonitis, 
chondromalacia, and Baker's cyst have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.7, 4.20, 4.21, 4.71a, Diagnostic Codes 5003, 5257, 5258, 
and 5260 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20.  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Here, by rating decision dated July 1995, the RO increased 
the veteran's rating for left knee internal derangement with 
patella tendonitis, chondromalacia, and Baker's cyst, to 30 
percent disabling.  This evaluation was assigned under 
Diagnostic Code (Code) 5299, used to evaluate disorders not 
otherwise addressed in criteria for evaluating knee 
disability, and Code 5257, the criteria for evaluating other 
impairments of the knee.  In a rating decision dated March 
2004, the RO continued the veteran's 30 percent disability 
evaluation but changed the diagnostic code to Code 5260, 
limitation of leg flexion, in order to depict the totality of 
the disability.  In the July 2007 supplemental statement of 
the case, the RO explained that X-ray evidence of 
degenerative changes warrant a 10 percent evaluation Code 
5003 (arthritis, degenerative) and meniscal/cartilage 
complaints warrant a 20 percent evaluation under Code 5258, 
resulting in the 30 percent evaluation assigned.

The maximum schedular rating for cartilage, semilunar, 
dislocated, with frequent episodes of "locking" pain, and 
effusion to the joint, under Code 5258 is 20 percent.  The 
Board notes that other diagnostic codes for knee disability 
provide for ratings greater than 30 percent  However, there 
is no evidence of knee ankylosis (Code 5256), limitation of 
leg extension (Code 5261), or malunion of the tibia and 
fibula (Code 5262).  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).

Code 5003, degenerative arthritis, is evaluated based on 
limitation of motion of the affected part.  Under Code 5260, 
a noncompensable rating is assigned when knee flexion is 
limited to 60 degrees.  A 10 percent evaluation is awarded 
when flexion is limited to 45 degrees, a 20 percent 
evaluation is awarded when flexion is limited to 30 degrees, 
and a 30 percent evaluation is awarded when flexion is 
limited to 15 degrees.  However, when limitation of motion is 
noncompensable, Code 5003 provides for a 10 percent rating a 
major joint affected by limitation of motion that is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

Under Code 5257, other impairments of the knee, a 10 percent 
rating is assigned when there is slight disability from 
recurrent subluxation or lateral instability.  A 20 percent 
rating is assigned when there is moderate disability from 
recurrent subluxation or lateral instability.  A maximum 30 
percent evaluation is awarded when there is severe disability 
from recurrent subluxation or lateral instability.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  See also 38 C.F.R. § 4.59 (factors for 
consideration when evaluating disability from arthritis).

The report of the veteran's May 2007 VA examination showed 
left knee motion of 0 degrees extension to 120 degrees 
flexion, with pain from 5 to 90 degrees.  See 38 C.F.R. § 
4.71, Plate II (normal range of motion for the knee is 0 
degrees extension to 140 degrees flexion).  There was no 
additional limitation upon repetition.  The veteran 
subjectively complains of severe left knee pain 24 hours per 
day with exacerbations lasting approximately 45 minutes and 
occurring 2 to 3 times per day.  He also complains of 
weakness, stiffness, swelling, lack of endurance, episodes of 
"locking" pain, and pain with stair climbing.  He walks 
with a cane and takes medications twice per day to help 
alleviate his left knee pain.  The examiner noted that the 
veteran has a significantly antalgic gait and that his knee 
is very tender upon touch.  There was no instability and no 
indication of varus or valgus stress.  The Lachman test, 
anterior drawer test, and posterior drawer test were 
negative.  X-rays of the left knee revealed very mild 
degenerative changes.  The examiner diagnosed the veteran 
with chondromalacia and mild degenerative arthritis of the 
left knee, opining that the veteran's knee causes him 
additional functional loss secondary to pain.  He further 
noted that, while the veteran does have pain with range of 
motion testing, he is unable to assess with absolute 
certainty whether additional limitation be given secondary to 
weight bearing.  

Under Code 5260, limitation of flexion at 120 degrees does 
not meet the criteria for a compensable evaluation.  38 
C.F.R. § 4.7.  Similarly, the May 2007 VA examiner 
specifically found there was no current instability in the 
left knee, rendering Code 5257 inapplicable.  Thus, the Board 
finds that the preponderance of the evidence is against a 
disability rating greater than the combined 30 percent that 
the veteran currently receives under Code 5003 and Code 5258, 
which is the maximum schedular combined rating for these two 
codes.  38 C.F.R. § 4.3.  In his October 2007 Informal 
Hearing Presentation, the veteran's representative argues 
that the veteran is entitled to a disability rating greater 
than 30 percent under DeLuca, supra, due to the examiner's 
finding that the veteran's knee causes him additional 
functional loss secondary to pain.  However, the veteran's 
functional loss secondary to pain is already considered in 
assigning the 10 percent evaluation under Code 5003, which 
applies when there is satisfactory evidence of painful 
motion.  Therefore, additional consideration of functional 
loss due to pain with respect to the disability before the 
Board would constitute impermissible pyramiding.  See 38 
C.F.R. § 4.14 (rating the same disability under various 
diagnoses is to be avoided).  The appeal is therefore denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
October 2003 and September 2006, as well as in the March 2005 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the March 2005 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the March 2004 rating decision, see 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), he 
was informed to do so by letter dated September 2006.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. §  
3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 


provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with such 
notice by letter dated September 2006 as well as in the July 
2007 supplemental statement of the case.  The Board further 
finds that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as has 
been found in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records, treatment records, and a VA 
examination.  See 38 U.S.C.A. § 5103A(d).  In addition, the 
veteran provided additional records as well as lay evidence 
in the form of his own written statements.  By correspondence 
dated February 2007, the veteran indicated that he had no 
further information or evidence to substantiate his claim.  
As there is no indication of further outstanding evidence, 
the Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.


ORDER

A disability rating greater than 30 percent for left knee 
internal derangement with patella tendonitis, chondromalacia, 
and Baker's cyst is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


